UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT KNOXVILLE

UNITED STATES OF AMERICA
No. 3:21-CR-35

v.
JUDGE VARLAN

U.S. Magistrate Judge Poplin

MARUN M. HENDERSON

MOTION TO UNSEAL INDICTMENT
The United States of America, by and through the United States Attorney for the Eastern
District of Tennessee, hereby files this motion to unseal the Indictment as to the above-
referenced defendant. The defendant is in custody and a copy of the indictment needs to be
provided to the defendant and counsel.
Respectfully submitted, this the 6" day of April, 2021.

FRANCIS M. HAMILTON Ili
ACTING UNITED STATES ATTORNEY

By:  s/Brent N. Jones
BRENT N. JONES, TN BPR #025946
Assistant United States Attorney
800 Market Street, Suite 211
Knoxville, Tennessee 37902
(865) 545-4167
Brent.jones@usdoj.gov

Case 3:21-cr-00035-TAV-DCP Document5 Filed 04/06/21 Page1of1 PagelD#: 12

 

 
